Citation Nr: 0605793	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-44 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for residuals of a 
shell fragment wound to the clavicle.

4.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for bilateral hearing loss has, 
been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to March 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the RO, which denied 
entitlement to the benefits sought herein.

In October 2005, the veteran testified at a hearing before 
the undersigned, which took place at the RO.

In November 2005, the veteran waived initial RO consideration 
of the new evidence submitted in conjunction with his travel 
board hearing.  38 C.F.R. § 20.1304 (c) (2005).  

The RO previously denied service connection for bilateral 
hearing loss in an August 1991 rating decision that became 
final.  See 38 C.F.R. § 20.1103 (2005).  In its present 
adjudication, the RO denied the claim as new and material 
evidence to reopen it had not been received.  A previously 
decided claim may not be reopened in the absence of new and 
material evidence.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995) 
(citing 38 U.S.C. §§ 5108, 7104(b)).  Further, regardless of 
RO action, the Board is legally bound to decide the threshold 
issue of whether the evidence is new and material before 
addressing the merits of the claim.  Id.

The issue of entitlement to service connection for bilateral 
tinnitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not have residuals of a shell fragment 
wound to the clavicle.

3.  By August 1991 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss; although he was sent notice of the RO's decision in 
September 1991, the veteran did not file a timely appeal with 
that decision.

4.  The evidence associated with the claims file subsequent 
to the August 1991 rating decision is cumulative or redundant 
of evidence previously of record and/or does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

2.  Residuals of a shell fragment wound to the clavicle were 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

3.  The August 1991 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 
20.1103 (2005).

4.  Since the final August 1991 rating decision, new and 
material evidence has not been received to reopen the claim 
of service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant of VA 
benefits.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

A claim for service connection for a disability must be 
accompanied by medical evidence establishing that the veteran 
currently has a claimed disability.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes).  Although the veteran may testify as to symptoms 
he perceives to be manifestations of disability, the question 
of whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159 
(2005).

PTSD 

The veteran served in Vietnam as a radio and relay carrier.  
He is the recipient of, in pertinent part, the Vietnam 
Service Medal and the Vietnam Campaign Medal.

On initial PTSD evaluation in June 2004, the veteran reported 
his claimed stressors as follows: 1) sustaining some powder 
burns after several rounds of ammunition exploded near his 
face when his machine gun jammed; 2) being stationed on a 
island with only one road leading to the mainland; and 3) 
seeing a man "getting hooked on dope."  Some of the 
psychological testing administered revealed results 
inconsistent with the veteran's clinical presentation.  
Furthermore, the test results indicated over reporting and 
exaggeration on the veteran's part.  The examining 
psychologist suggested, indeed, that the veteran's report of 
symptoms was potentially motivated by financial gain or 
validation of his military experiences.  The examining 
psychologist opined that the veteran did not report a 
traumatic stressor that met criterion A for the diagnosis of 
PTSD.  Further she asserted that the veteran's reported 
symptoms were not tied to a criterion stressor and were not 
of a level severe enough to suggest impairment.  The 
examining psychologist diagnosed depressive disorder not 
otherwise specified and a history of alcohol dependence.  

A June 2004 Interdisciplinary Team note revealed that the 
veteran's clinical picture was highly suggestive of symptom 
fabrication and the possibility of malingering.

In July 2004, following an individual psychotherapy session, 
depression not otherwise specified and alcohol dependence in 
remission were diagnosed.  The veteran appeared quite 
irritable when informed that he did not suffer from PTSD.

After an individual psychotherapy session in April 2005, the 
examiner diagnosed major depressive disorder, generalized 
anxiety disorder and rule out PTSD.  

In June 2005, and VA licensed social worker attempted to 
explain to the veteran why his symptoms did not meet the 
criteria for a diagnosis of PTSD.  The social worker noted 
that the veteran did not seem to understand that his claimed 
stressor regarding the machine gun exploding in his face did 
not suffice for a diagnosis of PTSD.  In response to the 
foregoing, the veteran asserted that his isolated situation 
in Vietnam caused his PTSD.  

An individual psychotherapy note dated in September 2005 
revealed diagnosis of a history of generalized anxiety 
disorder with depression and PTSD.

On September 2005 meeting with a VA social worker, the 
veteran reported symptoms such as hypervigilance and 
intrusive thoughts of his Vietnam experiences.  The diagnosis 
was of recurrent moderate major depressive disorder, 
generalized anxiety disorder, and rule out chronic PTSD.

At his October 2005 hearing, the veteran recounted several 
incidents that allegedly caused his claimed PTSD.  He 
indicated that he was stationed on an island four miles off 
the mainland with no immediate means of escape.  He also told 
of a machine gun explosion that resulted in some shrapnel 
wounds.  He further stated that "red alerts" were called on 
several occasions, that he witnessed helicopter napalm air 
strikes on neighboring villages, grenades thrown in the 
direction of the place in which he was stationed, and small 
arms fire as well as mortar attacks aimed at his compound.  
Finally, he witnessed others developing drug addictions and 
saw people "literally go berserk."  He testified that his 
PTSD symptoms began to manifest after the events of September 
11, 2001 and the war in Iraq.  

Initially, the Board notes that the veteran is not shown to 
be competent to provide a diagnosis of PTSD upon which the 
Board may rely.  Espiritu, supra; 38 C.F.R. § 3.159.  

The competent evidence of record does not suggest that the 
veteran has PTSD.  The initial PTSD assessment revealed over 
reporting and exaggeration of symptomatology.  Another 
notation indicated a possibility of malingering.  Moreover, 
PTSD was not diagnosed following the initial PTSD evaluation.  
The veteran's psychiatric diagnoses include depression and 
generalized anxiety disorder.  On a few occasions "rule out 
PTSD" was assessed along with the confirmed psychiatric 
diagnoses.  On one occasion, a history of PTSD was suggested.  

The foregoing does not reflect the presence of PTSD.  First, 
a history of PTSD does not reflect a current disorder.  
Second, the assessment of "rule out PTSD" is too 
speculative to reflect a present diagnosis of a disability 
for which service connection can be granted.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim).  

Because there is no definitive diagnosis of PTSD, service 
connection for that disorder is denied.  Evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed.  Degmetich, 104 F. 3d at 1332.

Normally, because the veteran is not shown to have served in 
combat, the Board would engage in a discussion of whether the 
alleged PTSD-inducing stressors actually occurred.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.  Because, however, the 
veteran does not have PTSD, the confirmation of the claimed 
stressors would serve no useful purpose.  Finally, in making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Residuals of a shell fragment wound to the clavicle

In December 1968, the veteran suffered powder burns when a 
machine gun became overheated.  He sustained injuries to his 
neck and left hand.  A few days later, a round of ammunition 
exploded causing injuries to the hands and face.  An X-ray 
study of the neck revealed no metal fragments.

On June 2004 VA skin examination, the examiner noted three 
scars of the left side of the veteran's neck at the midline 
near the Adam's apple.  There were two hypopigmented spots on 
the left hand.  There were no scars visible to the 
examination, the veteran, or his wife on or near the 
clavicle.  

By August 2004 rating decision, the RO granted service 
connection for scars on the neck a throat and for scars on 
the left hand.

At his October 2005 hearing, the veteran claimed to be 
suffering from left upper extremity pain due to a shell 
fragment wound to the clavicle.

To the extent that the claimed residuals of a shell fragment 
wound to the clavicle are the same as the residuals of shell 
fragment wounds to the neck overlap, service connection for 
the former cannot be granted.  The Board observes that it is 
quite conceivable that what the examiner described as scars 
to the neck were the scars to which the veteran was referring 
when claiming service connection for residuals of a shell 
fragment wound to the clavicle.  Indeed, the left side of the 
neck near the Adam's apple is a region very close to the 
clavicle.

Inasmuch as the RO's August 2004 decision constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for residuals of a shell fragment 
wound to the neck, the issue of entitlement to service 
connection for the same scars described as residuals of a 
shell fragment wound to the clavicle is rendered moot, as the 
veteran would be entitled to no additional benefits by virtue 
of a grant of service connection for residuals of a shell 
fragment wound in the same region under a different 
characterization.  See Mintz v. Brown, 6 Vet. App. 277 (1994) 
(the Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant).

In any event, service connection for residuals of a shell 
fragment wound to the clavicle would be denied.  The service 
medical records are silent regarding any shell fragment wound 
to the clavicle, and on recent examination, no sign of a 
shell fragment wound to the clavicle was evident.  There are 
no scars on the clavicle, and the examiner mentioned nothing 
regarding any other apparent residuals of a shell fragment 
wound to the clavicle.  The veteran noted that his left arm 
symptoms constituted a residual of such wounds.  He is not 
competent to provide medical opinion, however, and the Board 
cannot rely on his statements in this regard.  Espiritu, 
supra.  Because the competent medical evidence does not 
reflect any evidence of a shell fragment wound to the 
clavicle and no residuals of such a wound, service connection 
for residuals of a shell fragment wound to the clavicle is 
denied.  A present disability is necessary for the granting 
of service connection, and none is present here.  38 C.F.R. 
§ 3.303; Degmetich, 104 F. 3d at 1332.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in June 2004, a VA examiner found no 
residuals of a shell fragment wound to the clavicle.  There 
is competent medical evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C. § 5107.

New and Material Evidence Bilateral Hearing Loss 

By August 1991 rating decision, the RO denied the veteran's 
claim of service connection for bilateral hearing loss.  The 
veteran did not perfect an appeal, timely or otherwise, and 
the rating decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  

As is the case here, for claims received after August 29, 
2001, "new and material" means existing evidence not 
previously submitted to agency decision makers and that 
evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999); Evans v. Brown, 9 Vet. App. 273 (1996).  

Before August 1991, the record contained the veteran's 
service medical records and a copy of a September 1981 
private audiogram report reflecting bilateral hearing loss 
that had its onset after an explosion in Vietnam.  There is 
no rationale supporting this opinion and it is apparently 
based upon a history provided by the veteran and not upon a 
review of the record.  After August 1991, the veteran 
submitted a March 1989 audiogram report as well as 1992 and 
1993 records from S.N. Binus, M.D., indicating that the 
veteran's pattern of bilateral hearing loss was not due to 
noise exposure.  Rather it resulted from an alternative 
etiology such as heredity and/or systemic disease.  The 
record also contains VA medical records that postdate the 
August 1991 decision.  These reflect assertions by the 
veteran that his bilateral hearing loss was the result of the 
machine gun explosion in service.  This sentiment is echoed 
in the veteran's October 2005 hearing testimony.  The record 
also contains a June 2003 audio examination report reflecting 
a diagnosis of sensorineural hearing loss but no opinion 
regarding etiology.  This evidence is obviously new as it was 
not of record before the RO issued the now final August 1991 
rating decision.  The Board observes that the record contains 
no duplicative evidence.  That is to say, all of the evidence 
associated with the claims file after August 1991 is new.

The new evidence received, however, is not new and material 
within the meaning of VA law and regulations because it does 
raise a reasonable possibility that the claim of service 
connection for bilateral hearing loss will be substantiated.  
38 C.F.R. § 3.156.  The new competent evidence reflects a 
nonservice etiology for the veteran's bilateral hearing loss 
and/or a diagnosis of sensorineural hearing loss without an 
opinion regarding etiology.  The veteran's opinion regarding 
the origin of his bilateral hearing loss is not one upon 
which the Board may rely.  Espiritu, supra.  Thus, none of 
the new evidence would serve to bolster the veteran's claim.  
A such, it does not raise a reasonable possibility of the 
claim being substantiated.  The new evidence, therefore, is 
not new and material.  Id.  As such, the veteran's claim of 
service connection for bilateral hearing loss is not 
reopened, and the claim remains denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran September and December 2003.  
Those letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and of his and VA's respective duties for obtaining relevant 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In addition, by virtue of the rating 
decision on appeal and the statement of the case, he was 
provided with specific information as to why these particular 
claims were denied and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the statement of the case.  

The RO's 2003 letters did not specifically instruct the 
veteran to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claims.  When considering the notification letters, the 
rating decision on appeal and the statement of the case as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and service 
personnel records are in the file.  The file contains post-
service private and VA treatment records.  The Board notes 
that the veteran has been in receipt of Social Security 
disability benefits since May 2003.  These are not of record.  
However, the Board is of the view that they need not be 
obtained as there is no indication that they are based on 
PTSD, hearing loss, or residuals of shell fragment wounds to 
the clavicle.  VA is not required to provide assistance when 
such would serve no useful purpose.  38 U.S.C.A. § 5103A.  
The veteran, moreover, has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was afforded medical examination relevant to his 
claimed residuals of shell fragment wounds.  He was also 
afforded an initial PTSD screening.  Further examination or 
opinion is not needed as PTSD and residuals of shell fragment 
wounds to the clavicle are not present.  The Board notes that 
a VA examination regarding hearing loss is not required as 
the claim has not been reopened.

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

The appeal is denied.


REMAND

Reason for remand:  To obtain a medical opinion:  A remand is 
unavoidable because there is a current diagnosis of tinnitus 
and the veteran testified at the hearing before the Board 
that he has had ringing in his ears since an incident in 
service in December 1968 when a machine gun round exploded.  
The Board notes that VA regulations provide that VA will 
assist a veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i).  The regulations further 
provide, in pertinent part, that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an event, injury, or 
disease in service; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i).

In this case, there is medical evidence of a diagnosis of 
tinnitus on a June 2003 VA Audiological Evaluation Consult; 
there is an event in service that exposed the veteran to a 
loud noise, i.e., the machine gun round exploding, the 
occurrence of which is shown by the service medical records; 
and competent lay evidence that tinnitus may be associated 
with the event in service, i.e., the veteran's lay testimony 
that he has experienced ringing in his ears since then.  With 
regard to the latter, the veteran's testimony regarding his 
experience of tinnitus is competent evidence because ringing 
in the ears is the kind of disorder or symptom that is 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (noting that the veteran was competent 
to testify about having experienced tinnitus since service 
because ringing in the ears is capable of lay observation).

However, the record contains insufficient evidence with which 
to decide the claim.  In this regard, the Board notes that 
although the veteran's testimony regarding having had 
tinnitus since service is competent to show that his tinnitus 
may be associated with his military service, a medical 
opinion regarding such a nexus is still needed to decide the 
claim.  Charles, 16 Vet. App. at 375 (holding that, where 
there was evidence of a current disability and evidence 
indicating an association between the disability and service, 
competent medical evidence of a nexus or connection between 
the two was needed to decide the claim).  Moreover, the Board 
notes that there is in this case evidence of record which 
conflicts with the veteran's testimony regarding the onset of 
tinnitus, namely, a September 1992 private medical report in 
which the veteran reported bilateral ringing tinnitus for the 
last ten years or since 1982, about thirteen years after 
service.  Thus, the Board concludes that a medical opinion by 
a VA examiner who has reviewed all the relevant evidence in 
the claims file is needed to decide the claim.  38 C.F.R. 
§ (c)(4)(i).

Accordingly, the case is REMANDED RO via the AMC in 
Washington, D.C. for the following development:

1.  The RO must schedule a VA audiologic 
examination to determine whether current 
tinnitus had its onset in service or is 
otherwise the result of a disease, 
injury, or event in service.  
Specifically, the examiner should render 
an opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
current tinnitus had its onset in service 
or the result of a disease, injury, or 
event (including a machine gun round 
exploding in December 1968) in service as 
opposed to its being the result of some 
other cause or factor. 

(The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.)

In rendering the opinion, the examiner 
should base his or her conclusion on 
medical knowledge regarding the causes of 
tinnitus and review of all relevant 
medical evidence of record in this 
particular case including the service 
medical records and the September 1992 
private medical report in which the 
veteran reported bilateral ringing 
tinnitus for the last ten years or since 
1982, about thirteen years after service.  

The examiner should provide a complete 
rationale for the opinion provided.  The 
examination report should indicate 
whether the claims file was reviewed.

2.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral tinnitus.  If 
the benefit sought on appeal remains 
denied, the veteran should be issued a 
supplemental statement of the case which 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of statement of the case.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky, supra.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


